Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Konczal on 7/14/2022.

The application has been amended as follows: 
Claim 9 has been amended with the following:--
9. (Currently Amended) A sound-emitting apparatus inside a terminal device having a terminal housing and a display disposed on a surface of the housing, wherein the surface comprises a notch, and wherein the sound-emitting apparatus comprises:
a through-hole in the terminal housing, wherein the through-hole is opposite to the notch, and wherein the through-hole is coplanar with the display;
a sound-emitting device inside the terminal housing and below the display and configured to emit sound; and
a sound cavity coupled to the sound-emitting device and the through-hole, wherein the sound cavity is configured to guide the sound through the through-hole, wherein the through-hole is configured to guide the sound through the notch, and wherein an overlapping area of the sound-emitting device and the through-hole is equal to a preset value in [the] a first direction perpendicular to the display, and wherein the preset value is greater than zero.—

The amendment above have corrected the antecedent issue.
The claimed through-hole is distinct from the claimed notch.3333
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654